DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has cancelled all previously presented method claims except for claim 9, which has been amended into a product claim, rendering the restriction requirement mailed 7/26/2021 moot.
Information Disclosure Statement
The information disclosure statement filed 2/24/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Specifically, no explanation of relevance has been provided for “Effect of Preaging Process on Microstructure and Property of AZ80 Magnesium Alloy Followed by Thermomechanical Treatment” by Gang-yi Cai et al.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Study on microstructure and mechanical properties of high performance Mg-Zn-Sn-Mn- extruded magnesium alloy” by Ma et al (cited by applicant in IDS, the First Office Action of the State Intellectual Property Office of People’s Republic of China has been relied upon as an English language explanation of relevance).
Regarding claim 9, Ma discloses an extruded Mg-Zn-Sn-Mn alloy which is made by a process comprising a solid solution treatment at two stages to a billet, a low-temperature rapid extrusion and a low-temperature aging treatment to a profile; wherein, the solid solution treatment at two stages has a solid solution temperature of 340 °C (within the claimed range of 330-350 °C) and 400-420 °C, respectively; the low-temperature rapid extrusion treatment has a temperatures of 250 °C-400 °C (overlapping a mold temperature and a extrusion cylinder temperature both of 320-340 °C) (Chinese Office action, pages 4 and 5).
The extruded Mg-Zn-Sn-Mn alloy of Ma can achieve tensile strengths as high as 412.4 MPa, yield strengths as high as 383.2 MPa, and elongations as high as 15.1% (Ma, abstract), which lie within the disclosed properties in the instant specification of a tensile strength of 350 MPa or more, a yield strength of 280 MPa and an elongation of 12% or more.
Regarding the product-by-process limitations of instant claim 9, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, it is unclear what structure, if any, is implied by the instantly claimed 
Regarding claims 11-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, it is unclear what structure, if any, is implied by the instantly claimed product-by-process steps.  The structure, composition and disclosed properties of the alloy of Ma appear to be either identical or only slightly different than the structure, composition and disclosed properties of the instantly claimed alloy.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Claim(s) 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0168678 A1 to Li et al.
Regarding claim 9, Li discloses an extruded Mg-Zn-Sn-Mn alloy which is made by a process comprising a solid solution treatment to a billet, a low-temperature rapid extrusion and a low-temperature aging treatment to a profile; wherein, the solid solution treatment at two stages has a solid solution temperature of 300-500 °C; the low-temperature rapid extrusion treatment has a temperatures of 340 °C-400 °C (Li, abstract, examples, para [0050-0080], specifically Example 3, para [0061-0065])

Regarding the product-by-process limitations of instant claim 9, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, it is unclear what structure, if any, is implied by the instantly claimed product-by-process steps as the instantly claimed product-by-process steps are broadly restricted to alloys containing any amounts of Mg, Zn, Sn and Mn and the instantly claimed process steps have no time parameters associated with them.  The structure, composition and disclosed properties of the alloy of Li appear to be either identical or only slightly different than the structure, composition and disclosed properties of the instantly claimed alloy.  Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding claims 11-16, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, it is unclear what structure, if 
Claim Rejections - 35 USC § 103
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over “Study on microstructure and mechanical properties of high performance Mg-Zn-Sn-Mn- extruded magnesium alloy” by Ma et al (cited by applicant in IDS, the First Office Action of the State Intellectual Property Office of People’s Republic of China has been relied upon as an English language explanation of relevance) as applied to claims 9 and 11-16 above
Regarding claim 17, Ma discloses an alloy consisting of Mg-6Zn-3Sn-0.5Mn which lies slightly outside the instantly claimed ranges of 5.8-6.2% of Zn, 3.0-3.5% of Sn, 0.25-0.45% of Mn, unavoidable impurities of 0.05% or less, and the balance magnesium.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the Mn content of Ma is close enough to the instantly claimed range of Mn content that one of ordinary skill in the art would expect them to have the same properties.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as obvious over US 2016/0168678 A1 to Li et al as applied to claims 9 and 11-16 above.
Regarding claim 17, Li discloses an alloy consisting of Mg-Zn-Sn-Mn which consists of 0.50~10 wt% Zn, 1.0~10 wt% Sn, 0.1~1.0 wt% Mn, inevitable impurities and balance magnesium (Li, para [0028]) which overlaps the instantly claimed ranges of 5.8-6.2% of Zn, 3.0-3.5% of Sn, 0.25-0.45% of Mn, unavoidable impurities of 0.05% or less, and the balance magnesium.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738